Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 and 13-19 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being clearly anticipated by Anderson et al. 
For claim 1, Anderson et al. (2009/0218851) disclose a motor vehicle, comprising: 
a first door (3) on a first side of the motor vehicle including a first pad (8) adjacent a rear edge of the first door; 
a second door (5) on the first side of the motor vehicle including a second pad (8) adjacent a front edge of the second door; and 
wherein the first pad and second pad are arranged such that, in a first condition, the first pad and second pad are spaced-apart from one another (FIG.3) and, in a second condition 
For claim 2, the first door is configured to open and close by rotation about a hinge arranged adjacent a front edge of the first door, and 
the second door is configured to open and close by rotation about a hinge arranged adjacent a rear edge of the second door.  
For claim 3, the first door is configured to open and close relative to a first opening, and the second door is configured to open and close relative to a second opening.  
For claim 4, the first opening and the second opening are separated by a vertical support (6) of the motor vehicle.  
For claim 5, the first pad is vertically aligned relative to the second pad.  
For claim 6, the first pad is spaced-apart from a bottom edge of the first door by a dimension within a range of about 40%-60% of a height of the first door, and 
the second pad is spaced-apart from a bottom edge of the second door by a dimension within a range of about 40%-60% of a height of the second door.  
For claim 7, the first pad (8) is located above a latch of the first door, and the second pad (8) is located above a latch of the second door.  
For claim 8, the first pad and second pad are formed of a polymer material (plastic).  
For claim 9, the first pad includes a first substantially planar contact face (11) lying in a common plane with a rear edge of the first door, and 
the second pad includes a second substantially planar contact face (11) lying in a common plane with a front edge of the second door, and 
the first contact face and second contact face are configured to directly contact one another in the second condition.  
For claims 13-19, Anderson et al. inherently includes the method as recited. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. as applied above. 
For claims 10 and 12, Anderson et al. fail to include the recited ribs. 
The examiner takes official notice that ribs are well known in the prior art to strengthen and reinforce. It would have been obvious to one of ordinary skill in the art to have provided ribs of the well known prior art for use on the first and second pads of Anderson et al. between the first and second contact faces respectively and a body of the first and second door, respectively, in order to reinforce same. 
Applicant may seasonally challenge, for the official record in this application, this and any other statement of judicial notice in a timely manner in response to this office action. Please specify the exact statement to be challenged. Applicant is reminded, with respect to the specific challenge put forth, of the duty of disclosure under Rule 56 to disclose material which is pertinent to patentability including claim rejections challenged by applicant. 
For claim 11, Anderson et al., as modified, disclose the first pad is connected to the body of the first door by a first fastener, the second pad is connected to the body of the second door by a second fastener, the first pad includes a recess (10) spaced from the first contact face and configured to accommodate the first fastener, and the second pad includes a recess (10) spaced from the second contact face and configured to accommodate the first fastener.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY L GUTMAN whose telephone number is 571.272.6662. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENN DAYOAN can be reached on 571.272.6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HILARY L GUTMAN/Primary Examiner, Art Unit 3612